PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re of Application
Patent No. 11,078,856
Issue Date: August 03, 2021
Application No. 15/981,029
Filed: May 16, 2018
Attorney Docket No. 2621.1321
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refunds filed July 12, 2021.  

The request for refund is GRANTED.

Applicant request a refund of $220.00 stating, “Our deposit account was charged $220.00 for a Petition fee on June 30, 2021… through no fault of applicant”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as no fee was due a total of $220.00 was refunded to applicant’s deposit account on November 17, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions